                                     1   Michael Kind, Esq.
                                         Nevada Bar No. 13903
                                     2
                                         KAZEROUNI LAW GROUP, APC
                                     3   6069 S. Fort Apache Rd., Ste. 100
                                         Las Vegas, NV 89148
                                     4
                                         Phone: (800) 400-6808 x7
                                     5   Fax: (800) 520-5523
                                         mkind@kazlg.com
                                     6
                                     7   David H. Krieger, Esq.
                                         Nevada Bar No. 9086
                                     8
                                         HAINES & KRIEGER, LLC
                                     9   8985 S. Eastern Avenue, Ste. 350
                                         Henderson, NV 89123
                                    10
                                         Phone: (702) 880-5554
                                    11   Fax: (702) 385-5518
                                         Email: dkrieger@hainesandkrieger.com
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         Attorneys for Plaintiff Rebecca A. Whitlock-Allouche
      Las Vegas, NV 89148




                                    13
                                                                UNITED STATES DISTRICT COURT
                                    14
                                                                     DISTRICT OF NEVADA
                                    15
                                    16      Rebecca A. Whitlock-Allouche,                        Case No. 2:17-cv-01656-RFB-VCF
                                    17                      Plaintiff,                           Stipulation of Dismissal of
                                    18      v.                                                   Plusfour, Inc.
                                    19      Plusfour, Inc.; Amerassist A/R
                                    20      Solutions; Equifax Information
                                            Services, LLC; and Trans Union,
                                    21      LLC
                                    22
                                                            Defendants.
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !1                  CASE NO. 2:17-cv-01656-RFB-VCF
                                     1         Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff
                                     2   Rebecca A. Whitlock-Allouche (“Plaintiff”) and Defendant Plusfour, Inc,
                                     3   (“Defendant”) stipulate to dismiss with prejudice Plaintiff’s claims against
                                     4   Defendant in this matter. Each party will bear its own costs, disbursements, and
                                     5   attorney fees.
                                     6
                                     7   DATED this 3rd day of January 2019.
                                     8
                                     9   KAZEROUNI LAW GROUP, APC
                                    10
                                         By: /s/ Michael Kind
                                    11   Michael Kind, Esq.
                                         6069 S. Fort Apache Rd., Ste. 100
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         Las Vegas, NV 89148
      Las Vegas, NV 89148




                                    13   Attorneys for Plaintiff
                                    14
                                         MORRIS LAW GROUP
                                    15
                                    16   By: /s/ Raleigh C. Thompson
                                         Ryan M. Lower, Esq.
                                    17
                                         Raleigh C. Thompson, Esq.
                                    18   411 E. Bonneville Ave., Ste. 360
                                         Las Vegas, NV 89101
                                    19
                                         Attorneys for Defendant
                                    20   Plusfour, Inc.
                                    21
                                    22
                                                                                IT IS SO ORDERED.
                                    23
                                    24                                          UNITED STATES DISTRICT JUDGE
                                    25
                                                                                          January 4, 2019
                                                                                Dated: ______________________________
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !2                  CASE NO. 2:17-cv-01656-RFB-VCF
                                     1                                  CERTIFICATE OF SERVICE
                                     2          I HEREBY CERTIFY pursuant to Rule 5 of the Federal Rules of Civil
                                     3   Procedure that on January 3, 2019, the foregoing Stipulation was served via CM/
                                     4   ECF to all parties appearing in this case.
                                     5
                                     6                                             KAZEROUNI LAW GROUP, APC
                                     7
                                                                                   By: /s/ Michael Kind
                                     8                                             Michael Kind, Esq.
                                                                                   6069 S. Fort Apache Rd., Ste. 100
                                     9
                                                                                   Las Vegas, NV 89148
                                    10
                                    11
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
      Las Vegas, NV 89148




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !3                  CASE NO. 2:17-cv-01656-RFB-VCF
